Title: Enclosure: Calvin Jones to Hutchins G. Burton, [before 28 April 1817]
From: Jones, Calvin
To: Burton, Hutchins Gordon


            
              Calvin Jones to Hutchins G. Burton
              
                My Dear Sir—
                Raleigh, June 17, 1817. [before 28 Apr. 1817]
              
              I have not time now to give you as full an account of the Scuppernong Grape, as I intended when I promised it to you some time ago, as it would be necessary to consult the files of the Star. Should, what my recollection is able to furnish, be insufficient to answer the purposes of your friends, I will take another opportunity of supplying what may be deficient.
              The vine, the leaf & the grape resemble very exactly, what is usually called here the Fox, Bullet, or Muscadine grape, except that it is of a white colour—but I suspect this difference, as well as the peculiar flavour of the juice, is owing more to soil, climate and cultivation, than to any peculiarity of species. Indeed the seeds of this grape, produce indifferent vines, affording grapes of both colors—but the dark coloured grape, yielding an acid and astringent wine, resembling port somewhat, but Hock, more, is not thought worth preserving. The cuttings of the vines, always produce grapes of the colour of the parent stock, but if the seeds are employed to produce a vineyard, the first year of their growth, shows the variety, the tendrils which shoot out from the joints, being of the same colour with the grape that it is to produce, and those which are red or black, may be destroyed as worthless.
              I am told that Governor Lane’s and Capt. Phipp’s Report to Sir Walter Raleigh, published in Haklyt’s collection, speaks of this grape as growing on Roanoke Island, when the Colony first landed there. I am disposed to think the grape Indigenous, and I suspect too, that when cultivated in the interior of the country, in elevated situations, and in a rich clay soil, the wine will be greatly inferior to that which we obtain from Roanoke Island and Scuppernong.
              In the wine countries of France, as Arthur Young and others tell us, the quality of the wine depends much more on the soil and situation, than on the species of the grape. Cultivation will improve the quality of any grape, and I suppose it is owing to this, that Teneriffe, once a very indifferent wine, has now become little inferior to that of Madeira.
              This grape & wine, had the name of Scuppernong, given to them by Henderson & myself, in compliment to Jas. Blount, of Scuppernong, who first diffused a general knowledge of it in several well written communications in our paper—and it is cultivated with more success on that river, than in any other part of the state, perhaps, except the Island of Roanoke.
              The seeds should be planted about three inches deep in the earth, at any time during the autumn or winter. I think Mr. Blount gave Feb. the preference as to time. The cuttings should have three joints—two should be buried in the ground and one left above it. I was at Roanoke Island, in March or April—Saw many vines, but never the grapes. There was great uniformity in the manner of raising them there. Their buildings also, had considerable uniformity. Usually the dwelling house was two rooms in length, and only one story high. The kitchen was usually about 50 or 60 feet in the rear of this. About mid way, between the two houses, the grape vine was planted—this rose and spread upon a scaffold, that extended from the eves of one house to the other, and of the width of the buildings, affording at the same time a very agreeable shade, and an annual product of a hundred gallons of excellent wine. I was told that a vine in eight years after it was planted, would cover a scaffold of these dimensions, and yield eighty gallons of juice. The vines are never trimmed, and it is not known whether the grape would be improved by such a process. Mr. Garnier, near Wilmington, whom I visited three years ago, and who had then just planted a great many vines, told me, that in France, vines were always trimmed every year, leaving only two, or at most three and sometimes only one new joint—that if suffered to extend themselves, the grapes would degenerate in size and flavour; but he doubted whether, under our warm sun, this pruning was necessary. At Roanoke, when the grapes became ripe, a sail was spread upon the ground under the vines, which were shaken by applying a forked stick to them—of course the ripe grapes only fell. This was repeated daily, or as often as the grapes became sufficiently ripe. The green and the diseased grapes were gleaned out, and the remainder mashed by some operation, that bruised the skin much, without breaking the seeds. Treading with the bare feet, was thought the best mode. The juice was then pressed out and completely filtered, and one-sixth and sometimes one-fifth of its quantity of proof spirit was added. Sometimes the spirit was not added until the fermentation had made some progress.
              The addition of any quantity of water or of sugar but served to spoil it. When there were cellars, (which was seldom the case) less spirit was necessary, and the deeper the cellar the better. I suppose that depth where the temperature would be always the same would be best; and I have no doubt Wier’s Cave would make an admirable wine cellar. A few persons who have the advantage of both bottles and a cellar, bottle it as soon as the fermentation commences, and add no spirit. I drank some wine made in this way lately, at Judge Taylor’s, which was light, clear, and very pleasant. It was three years old, and was made by Mr. Pittigrew at Lake Phelphs. I understand this wine resembles very exactly the Constantia wine made at the Cape of Good Hope and is said to be not at all inferiour to it; though we have had much of the Scuppernong wine, so called in Raleigh, we have had but few fair samples. The reputation which it suddenly obtained here in consequence of our newspaper publications, occasioned a great deal to be manufactured of honey and other ingredients that has injured the character of Scuppernong wine. But some that I have drank here, and all that I ever drank at Roanoke Island, I think not inferior to London, particular Teneriffe. That which has brandy in it, I should have compared to the Sicily wine which it now resembles. Cape wine I never tasted. The soil of Roanoke Island is sand and loam—a kind of warm soil that we should call good cotton land. The natural growth of wood of the Island is pine and chinquopin, (dwarf chesnut) and there is much myrtle and jessamine. There are many of the Scuppernong grape vines, growing in and about Raleigh, but I have no idea, even, if the grapes flourish, that the wine will bear a comparison with that made at Roanoke and Scuppernong. It is a misfortune attending the character of this wine, that age has never yet done it justice. It is generally drank new, and yet no wine improves more by keeping.
              
                I am dear sir, Yours, &c. &c.
                CALVIN JONES.
              
            
            
              French brandy is said to be the best spirit to be used in making Scuppernong wine. I start to-morrow for Columbia, where I shall be absent three or four weeks. Is the trampling about the foot of the vine, as they are planted at Roanoke, between the house and kitchen advantageous to the grapes? I suspect it is, though I never heard it mentioned. Here cherries will not do well upon a tree that stands in the loose cultivated soil of a garden but are fairer, and adhere better if the tree is planted in the walks.
            
          